PER CURIAM.
Antonio Joe Valadez pleaded guilty to conspiracy to distribute and possession with intent to distribute methamphetamine and possession of a firearm during a drug-trafficking offense. On appeal, Valadez’s counsel has filed a brief and requested permission to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although we granted Valadez permission to file a supplemental brief, he has not done so.
After reviewing counsel’s Anders brief, along with our independent review of the record in accordance with Penson v. Ohio, 488 U.S. 75,109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court,* and we also grant counsel’s request to withdraw.
A true copy.

 The Honorable Richard G. Kopf, Chief Judge, United States District Court for the District of Nebraska.